Citation Nr: 1424313	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-40 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material has been received with respect to a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to hepatitis C.

3.  Entitlement to an increased rating for hepatitis C, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for acne, grade 2, of the face, shoulder, and chest, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for gastroenteritis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006; a statement of the case was issued in September 2009; and a substantive appeal was received in October 2009.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran, at his May 2012 Board hearing, stated that he could not work due to being tired (hepatitis C related fatigue).  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The record reflects that the Veteran is overseas and that he was supposed to contact the VA when he returned, so that he could be scheduled for VA examinations.  In a May 2014 correspondence, the Veteran's representative relayed his contact with the Veteran (who is still overseas).  The Veteran stated that he does not want the Board to wait until he returns stateside to make a decision on the issues.  He requested that the Board make a decision based on the evidence of record.


FINDINGS OF FACT

1.  At the May 2012 hearing, the Veteran expressed his desire to withdraw his claim for an increased evaluation for acne and his claim of service connection for gastroenteritis.

2.  In October 2005, the Board denied the Veteran's claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Certain evidence received since the October 2005 Board decision is neither cumulative nor redundant of the evidence of record at the time of the October 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

4.  A psychiatric disability was not shown in service, a psychosis was not manifested to a compensable degree within a year of discharge from service, and any currently psychiatric disability is not shown to be etiologically related to service or a service connected disability.  

5.  The Veteran's hepatitis C is not manifested  by daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the claim for an increased evaluation for acne and his claim of service connection for gastroenteritis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2012).

2.  The October 2005 Board decision, which denied the Veteran's claim for service connection for a psychiatric disability, to include PTSD is final.  38 U.S.C.A. §§ 7103, 7105 (West 2002 & Supp. 2013).

3.  Evidence received since the October 2005 Board decision is new and material; accordingly, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The criteria for an award of service connection for a psychiatric disability, to include schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Code 7354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2005 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was later informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although complete notice did not precede the adverse decision on appeal, the later corrective notice was followed by a readjudication, curing the defect.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In this case, the Board notes that the May 2005 did not contain notice compliant with Kent.  However, inasmuch as the Board is reopening the Veteran's claim and deciding the claim on a de novo basis, the lack of Kent notice is considered harmless error.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file to the best of VA's ability.

The file contains the Veteran's service treatment records, and post service medical records, to include reports of VA examinations in December 1996, December 1997, March 2004, August 2005, June 2009, April 2011, and April 2012.  The Board has carefully reviewed the appellant's statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  

In March 1999, the Board remanded the Veteran's claim to the RO in part to directly contact the United States Air Force Hospital in Wiesbaden, Germany, the McConnell Air Force Base in Wichita, Kansas, and a private hospital, St. Rose De Lima (now St. Rose Dominican) in Henderson, Nevada, to obtain hospitalization reports identified by the Veteran.  A response from the National Personnel Records Center, dated in August 1999, reflects that there were no additional records for the Veteran.  The record also reflects that the RO contacted the Veteran to obtain more information regarding the private treatment providers but he did not respond.

More recently, in April 2001, the Board remanded the Veteran's claim to the RO in order to directly contact the aforementioned facilities for any hospital records of the Veteran.  In that remand, the Board also requested that the aforementioned hospital records be directly requested from the Surgeon General's Office (SGO).  An internal RO memorandum, dated in July 2001, reflects that because the Veteran served from 1970-1974, there would no SGO records pertaining to him because SGO records were only for the time frames from 1942-1945 and 1950-1954. 

The request for medical records from The United States Air Force Medical Center in Wiesbaden, Germany, was returned as undeliverable, and an Internet inquiry did not show any medical center located at Wiesbaden, Germany as the base appeared to have been closed due to downsizing of forces stationed in Germany.  A response from McConnell Air Force Base, dated in July 2001, reflects that they did not have any records of the Veteran. There was no response to the RO's January and February 2002 letters requesting records of the Veteran from St. Rose Dominican Hospital.  In a letter dated February 2002, the RO informed the Veteran of its attempts to secure medical records from St. Rose Dominican Hospital.  In a letter to the RO, dated April 2002, the Veteran indicated that he had tried to contact St. Rose Dominican Hospital, but his attempts were futile.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

In October 2005, the Board denied the Veteran's claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  The decision of the Board is final unless the Chairman orders reconsideration of the decision.  38 U.S.C.A. § 7103 (West 2002 & Supp. 2013).     

A final Board decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In this case, the RO issued a June 2006 rating decision in which it denied the Veteran's claim for a psychiatric disability on a de novo basis, rather than rendering a decision on whether new and material evidence had been received.  

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the October 2005 Board denial, the evidence showed that the Veteran was not diagnosed with a psychiatric disability during service or for many years after service (the mid-1990s).  The post service treatment records showed a diagnosis of schizoaffective disorder, but it was not shown to have been due to service.  

The basis for the denial was the fact that there was no psychiatric disability during service, and the preponderance of evidence was against a causal nexus between the post service diagnosis and service.  

Evidence received since the October 2005 rating decision includes an April 2006 treatment report and August 2008 correspondence in which Dr. E.P.A. stated that she believes that the Veteran's schizoaffective disorder was caused by service.  The evidence also includes more recent VA outpatient treatment records that reflect an assessment of anxiety and depression related to pain and diagnosis of hepatitis C.    

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the new evidence meets the low threshold of 38 C.F.R. § 3.156(a) because it indicates that a current psychiatric disability might be either related to service or to a service connected disability.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records reflect that the Veteran was treated for anxiety on one occasion in July 1972 at the Wiesbaden Hospital in Germany.  A neurological examination was normal.  The impression was "Some anxiety otherwise no organic neurological problem." There are no further findings for the remainder of the Veteran's service, and his January 1974 separation examination was normal with respect to psychiatric disabilities.   

The first post service medical evidence consists of a November 1996 correspondence from Dr. D.A. of the Fremont Medical Center.  It states that Dr. D.A. has been treating the Veteran for severe anxiety and depression for the past 3-4 years.  

The Veteran underwent a VA examination in December 1996.  He stated that he was "really depressed."  The examiner noted a history of Recurrent Major Depression.  The Veteran reported that he was working in a casino until his gaming room was shut down.  He has been unemployed since then.  He had recently lost his apartment, and he was in the middle of divorce proceedings.  He was diagnosed with bipolar affective disorder, type II.  Psychological stressors listed were: job, financial, and divorce issues.  There was no indication that his psychiatric symptoms were related to service.  

Outpatient treatment records reflect a suicide attempt in January 1997.  He was diagnosed with rule out schizoaffective disorder, alcohol dependency in remission.  

The Veteran underwent another VA examination in December 1997.  The examiner noted that the Veteran was being evaluated for the first time for the purpose of establishing service connection for depression.  The Veteran reported that after finishing basic training, he was sent to a fuel center where he would work with gas.  It made him sick and affected his skin.  He asked for a transfer for 18 months and was briefly sent to work in a hospital.  However, he was eventually sent back and "at that point he snapped."  He began crying and woke up in restraints.  He was hospitalized for a week before being sent back to duty.  Shortly thereafter, he began hearing voices.  He was discharged in 1974 and went to school off and on before getting a B.A. degree in 1983.  He started receiving treatment for depression in 1990.  He lost custody and visitation rights to see his daughter because he could not pay child support.  He stated that he was homeless.  The examiner diagnosed the Veteran with schizoaffective disorder, chronic, moderate to severe.  He was unable to render an opinion about service connection because he did not have access to service treatment records to confirm the Veteran's reports of treatment for in-service symptoms.   

A June 1998 private treatment report from Dr. J.L.P. reflects that the Veteran continued to attribute his anxiety and depression to service (though he mentioned no specific in-service incident).  He reported suicide attempts in 1995 and 1996.  The examiner stated that the Veteran had a long-standing history of suicidal ideation, and he diagnosed the Veteran with Major Depression Single Episode with Psychotic Features.  

The Veteran underwent a VA examination in March 2004.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that the Veteran's schizoaffective disorder did not occur during service and was not caused or aggravated by service.  His opinion was based on the timeframe of various treatment records and some inconsistencies in the records.  For example, the fact that hallucinations are not mentioned in the treatment records until the mid-1990s despite earlier treatments, including as early as 1989.  He also noted two letters of work performance in 1973 that describe good work by the Veteran.  

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  Once again, the Veteran reported a history of hospitalizations in the 1970s while in Germany, as well as a hospitalization in Las Vegas in the 1990s (following a suicide attempt).  He reported that he has been having a hard time finding a job as a short order cook once prospective employers find out that he has hepatitis C.  After a thorough examination, the examiner found it less likely than not that the Veteran's schizoaffective disorder and panic disorder are related to his in-service emotional instability.  He further noted some inconsistencies and likely untrue statements.  He noted that the Veteran's report of being on lithium without routine laboratory testing is very unlikely to be true.  He also noted that during the examination, the Veteran stated that he took the bus.  However, when the examination was over, the Veteran walked slowly to the door.  When he got to the main door, his pace was normal.  Then the Veteran got in a Cadillac and sped away.  The examiner noted that the Veteran's statements that he does not drive and that he is having significant financial difficulty were undermined by these events.   

An April 2006 psychiatry note, written by Dr. E.P.A. reflects the Veteran's reports of hearing voices and attempting suicide while in service.  She stated that the Veteran's military records were lost but it sounds like his symptoms started in the military.  She diagnosed schizoaffective disorder and stated that the Veteran's "psychiatric symptoms clearly started in the military."  

Dr. E.P.A.  submitted an August 2008 correspondence in which she stated that she was the Veteran's care provider for the past six years.  She further stated that she believes that the Veteran's schizoaffective disorder began during military service.  She stated that the Veteran served in the Air Force from 1972-1974 and that during this time, he began hearing voices 3-4 times per week.  The voices would tell him to harm himself, and the Veteran began to drink alcohol in order to quiet them.  He attempted suicide during service and was hospitalized in a psychiatry ward for one week.  His symptoms were so severe that he had to be put in restraints.  She stated that although the Veteran was treated for an alcohol abuse, these symptoms indicated more than an alcohol problem.  She stated that in 1974, the Veteran was prescribed Lithium by someone who may or may not have been a psychiatrist (the Veteran could not remember).  Dr. E.P.A. stated that the Veteran has been consistent in reporting these in-service symptoms.     

Analysis

The Board notes that the Veteran was seen once in July 1972 at the United States Air Force Hospital in Wiesbaden, Germany and that an impression of some anxiety otherwise no organic neurological problem was entered.  However, the remainder of the service treatment records are negative for any additional complaints or findings of a psychiatric disability and he was found to be psychiatrically normal at service discharge in January 1974. 

The first post-service evidence of any psychiatric disorder was not shown until the mid-1990s, many years following service, when the Veteran was noted to have received treatment for depression and anxiety by a private physician for the previous three to four years.  Thereafter, private and VA records show diagnoses of bipolar affective disorder, schizoaffective disorder and major depression.  Thus, in-service treatment and a current disability have been established.  Since this current disorder was not manifested to a compensable degree within the first post service year, the Board must address whether a nexus to service has been established. 

VA examiners in March 2004 and August 2005 have offer opinions that weigh against the Veteran's claim, and Dr. E.P.A. has rendered an August 2008 opinion that weighs in favor of the claim. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the March 2004 and August 2005 VA medical opinions over the opinion of the April 2006 examiner.  Most notably, it does not appear that the April 2006 examiner (Dr. E.P.A.) had access to the Veteran's claims file.  The Board recognizes that a lack of review of a VA claims file does not render a medical opinion incompetent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the focus is on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Id.  In this case, the April 2006 examiner stated that the Veteran's military records were lost.  The Board notes that it does appear that they were missing at one time.  However, service treatment records have been incorporated into the claims file (including records from the Wiesbaden Hospital in Germany).  The April 2006 examiner clearly did not have access to the relevant facts and history.  Instead, she cited statements from the Veteran that are not substantiated anywhere in the record.  Although the Veteran was treated in the Wiesbaden Hospital in Germany, it was on one occasion.  There was no indication that there was a suicide attempt, that the Veteran's symptoms were so severe that he had to be restrained, or that he was prescribed Lithium during service.  To the contrary, the records reflect that following a single treatment for anxiety in July 1972, the Veteran completed service until May 1974 without further incident.  Moreover, his separation examination yielded normal findings.  The April 2006 examiner failed to note any of these facts.  It is clear that her opinion was based solely on the history provided to her by the Veteran.  

Moreover, the Board notes that the Veteran has undergone numerous VA examinations and none of the examiners, with the exception of the April 2006 examiner, have attributed the Veteran's psychiatric symptoms to service.  

For the foregoing reasons, the Board finds the opinion of the August 2005 VA examiner to be more probative than the April 2006 examiner.  

Finally, with regard to the contention that the Veteran's psychiatric disability is related to his hepatitis C, the Board notes points to a September 2010 outpatient treatment report in which the examiner attributes anxiety and depression to pain caused by hepatitis C.  This finding is significant enough to warrant another VA examination for the purpose of determining if indeed, service connection is warranted for a psychiatric disability due to hepatitis C.  However, the Veteran has declined such examination because he is out of the country.  He has specifically requested that the Board render a decision based on the evidence of record.  The Board finds that this single treatment note is insufficient to establish service connection on a secondary basis, especially in light of the numerous VA examinations which have failed to make such a causal connection.  

The record does reflect diagnoses of schizoaffective disorder, a psychosis under 38 C.F.R. § 3.384.  Psychoses are chronic diseases under 38 C.F.R. § 3.309(a).  As this was not shown in the first post-service year, presumptive service connection is not warranted.  38 C.F.R. § 3.307.  It is noted that service connection may be awarded for chronic diseases based on continuity of symptomatology alone.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, neither the lay evidence nor the documented treatment of record supports a finding of continuity of symptomatology.  The Veteran is not deemed credible given his inconsistent reports and mistruths noted by a VA examiner, as explained above.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a psychiatric disability, to include as secondary to hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected hepatitis C has been rated by the RO under the provisions of Diagnostic Code 7354.  Under this regulatory provision, a 20 percent rating is warranted if the hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period.  A 40 percent evaluation is in order in cases of daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  Further, a 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.  Finally, a 100 percent rating requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae.  

Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354. 

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer. "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

At the Veteran's May 2012 Board hearing, he testified that he is currently receiving treatment for hepatitis C and that his average daily pain level is 10/10.  He stated that he is taking medical marijuana to deal with the pain.  He stated that his viral load is over three million and that his liver hurts constantly.  He testified that a doctor told him that there is a 1/3 chance that he will get liver cancer.  He stated that at the time of his April 2011 VA examination, he had had four incapacitating episodes within the past 12 months.  He also stated that there was evidence of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain.  With regards to substantial weight loss, the Veteran testified that his weight is up and down.  He denied having been told that he is anemic.  He reported that his most recent incapacitating episode occurred ten days earlier.  He stated that incapacitated means that he's confined to bed.  He testified that it doesn't do any good to contact his treating provider.  

The Board notes that the Veteran's current rating of 20 percent was awarded by the RO by way of an August 2004 rating decision.  The Veteran did not express any disagreement with the rating.  He filed in claim for an increased rating in March 2005.    

Outpatient treatment records include a May 2006 treatment report that states that the Veteran lost 16 pounds over the past 6 months.  An October 2006 psychiatric report indicates that the Veteran had lost 30 pounds.  However, the Veteran's weight was not provided.  In July 2007, the Veteran weighed 203.6 pounds.  In July 2008, he weighed 192.3 pounds.

The Veteran underwent a VA examination in June 2009.  The examiner reviewed the claims file in conjunction with the examination.  The examiner did not find any follow up treatment for his hepatitis C or any hospitalizations for it.  The Veteran's weight was 183, down from 206 a year ago.  However, the examiner noted that 183 pounds is nearer to the Veteran's overall baseline.  The Veteran reported that he has had abdominal pain for 15 years and that someone told him that the pain is due to his hepatitis C diagnosis.  He felt tired all the time, with nausea in the morning, and right upper abdominal pain.  He denied any flare-ups of the pain, and stated that eating a quart of ice cream helps.  He reported that he threw up once per week.  He also reported a burning sensation in his upper stomach and an acid taste in his mouth.  He stated that he either spits it up or sometimes throws it up.  The examiner noted that the Veteran was not on any prescription medication or treatment for hepatitis C.  It had not caused any work restrictions or interfered with his activities of daily living.  

Outpatient treatment reports following the examination reflect continued complaints of abdominal pain.  They also reflect a temporary increase in weight.  The Veteran weighed 185.1 in July 2009.  He weighed 201.9 in December 2009, 205.3 in February 205.3, and 210.9 in May 2010.  His weight dropped to 184 pounds in September 2010.

The Veteran underwent another VA examination in April 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran continued to have abdominal pain, and that he was taking medical marijuana every night.  The Veteran reported intermittent fatigue, intermittent malaise, and intermittent right upper quadrant abdominal pain.  He denied nausea, vomiting, anorexia, and weight loss.  He weighed 182 pounds on examination.  The Veteran reported that he felt mildly improved in terms of symptoms of nausea, fatigue, and right upper quadrant pain as long as he is using medical marijuana.  The examiner noted that he should be able to perform sedentary jobs and that he should be able to perform light work or tasks.  The examiner opined that physical type jobs may aggravate his fatigue.  

Outpatient treatment records reflect that the Veteran weighed 181 pounds in September 2011 (Virtual VA, Document 3, p. 14) and that he weighed 187 and 188.5 in October 2011 (Virtual VA, Document 3, pgs. 32-35).  An October 2011 treatment report also noted that the Veteran had no change in appetite, energy, or weight (Virtual VA, Document 3, pgs. 30-31).  

The Veteran underwent another VA examination in April 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported daily fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  He denied anorexia and weight loss.  The examiner noted that the Veteran had not had any incapacitating episodes within the past 12 months.  The examiner found that weakness, malaise, and abdominal pain are attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The Veteran reported that his liver conditions cause constant pain and lethargy, which render him unable to do any sort of physical labor that affects his manual dexterity.         

Analysis

Once again the Board notes that in order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by daily fatigue, malaise, and anorexia, accompanied by minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period.  

The Veteran has consistently reported fatigue and malaise (along with right upper quadrant pain).  However, he has never claimed to suffer from anorexia.  To the contrary, he specifically denied it at his April 2011 and April 2012 VA examinations.  With regard to weight loss, he testified that his weight has been up and down.  The Board notes that the Veteran's weight upon enlistment (August 1970) was 158 pounds.  Upon separation (January 1974) he weighed 180 pounds.  Outpatient treatment records from 1996-1998 reflect that his weigh was consistently in the 180s.  The last time the Veteran filed an increased rating claim, he was provided a VA examination in May 2004.  At that time, he weighed 189 pounds, and the examiner noted that the Veteran's weight over the past two years has varied from 174 to 189.  Consequently, it would appear that his baseline weight was no greater than 189.  Since filing this increased rating claim, the lowest his weight has been was 181 pounds, and many times his weight was over 200 pounds.  Though the clinical records reflect that the Veteran lost 16 pounds over the past 6 months (May 2006), and lost 30 pounds (October 2006 psychiatric report), it is clear that the weight was not a decrease from his baseline, but was a decrease that followed a significant increase in weight.  In July 2007, the Veteran weighed 203.6 pounds.  In July 2008, he weighed 192.3 pounds.

With regards to incapacitating episodes, the Veteran testified that he had four incapacitating episodes within the past 12 months, and that his most recent incapacitating episode occurred ten days earlier.  However, also testified that by incapacitated, he means he is confined to bed.  Note (2) of Diagnostic Code 7354 provides that "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  The treatment reports fail to reflect treatment by a physician and a determination that the Veteran was incapacitated.  Moreover, the Veteran admitted that when he confines himself to bedrest, he does not contact his treating provider because it does no good.  

In the absence of findings of anorexia and minor weight loss as defined under 38 C.F.R. § 4.112, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period, the Board finds that the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of fatigue, malaise, and right upper quadrant pain. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).
  
TDIU

The medical and other evidence of record does not indicate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for hepatitis C with liver cirrhosis and fibrosis, evaluated as 20 percent disabling; and grade 2 acne of the face, shoulder, and chest, evaluated as 10 percent disabling.  His combined rating is therefore 30 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The Veteran testified that he last worked in 1994.  He had a job dealing cards at a casino, but he testified that he was simply unable to work because he was "tired, blasé."  

The medical records do not speak directly to the issue of whether the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  As noted earlier, the Veteran has requested that the Board decide his claims based on the evidence of record, rather than scheduling his for a VA examination.  The evidence of records includes the April 2011 VA examiner's opinion that the Veteran should be able to perform sedentary jobs and that he should be able to perform light work or tasks.  The examiner opined that physical type jobs may aggravate his fatigue.  The Veteran has submitted no medical evidence that indicates that his hepatitis C, acne, or both preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


ORDER

New and material evidence was received to reopen a claim for service connection for a psychiatric disability.

Entitlement to service connection for a psychiatric disability, to include as secondary to hepatitis C, is denied.  

Entitlement to a rating in excess of 20 percent for hepatitis C is denied.  

Entitlement to a TDIU is denied.  

The claim of entitlement to an increased rating for acne, grade 2, of the face, shoulder, and chest, currently evaluated as 10 percent disabling is dismissed.

The claim of service connection for gastroenteritis is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


